Wells Fargo Securities, LLC 375 Park Avenue New York, NY 10152 Merrill Lynch, Pierce, Fenner & Smith Incorporated One Bryant Park New York, NY 10036 Jefferies & Company, Inc. 520 Madison Avenue 12th Floor New York, NY 10022 June 7, 2011 U.S. Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C.20549 Attention:Tonya Bryan, Esq. Re: Diana Containerships Inc. Registration Statement on Form F-1 (File No. 333-174053) Dear Ms. Bryan: In connection with the above-referenced Registration Statement on Form F-1 (File No. 333-174053) (the "Registration Statement"), we hereby advise you that the number of preliminary prospectuses, dated May 31, 2011 (each, a "Preliminary Prospectus"), distributed between May 31, 2011 and the date hereof is approximately 4,000. The foregoing information with respect to the distribution of the Preliminary Prospectus is furnished pursuant to Rule 460 under the Securities Act of 1933, as amended (the "Securities Act"), in connection with the request for acceleration of the effective date of the aforementioned Registration Statement. Pursuant to Rule 461 under the Securities Act of 1933, as amended, the undersigned, as the Representatives of the prospective Underwriters of the above captioned securities, hereby join in the request of Diana Containerships Inc. that the effectiveness of the Registration Statement relating to such securities be accelerated so that the Registration Statement will become effective by 4:00 p.m., Eastern Time, on June 9, 2011, or as soon thereafter as practicable. [Signature Page Follows] Very truly yours, WELLS FARGO SECURITIES, LLC By: /s/ David Herman Name: David Herman Title: Director MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED By: /s/ Palma Mazzolla Name: Palma Mazzolla Title: Director JEFFERIES & COMPANY, INC. By: /s/ Michael Anderson Name: Michael Anderson Title: Managing Director For themselves and as Representatives of the Underwriters named in Exhibit A to the Underwriting Agreement. Diana Containerships Inc. – Signature Page to Underwriter Acceleration Request
